Exhibit 10.23
FIRSTMERIT CORPORATION
2009 TIER I DISPLACEMENT AGREEMENT
     This FirstMerit Corporation 2009 Tier I Displacement Agreement
(“Agreement”) is effective [insert date] (“Effective Date”), by and between
FirstMerit Corporation, an Ohio corporation (the “Company”), and [insert
executive name], the executive employee who has executed this Agreement
(“Employee”).
RECITALS:

A.   The Employee serves as an executive and is considered a key corporate
officer of the Company or one of its affiliates.   B.   The Board of Directors
of the Company (“Board”) has determined that the interests of the Company’s
shareholders will be best served by ensuring that key corporate officers will
adhere to the policies of the Board and senior management with respect to any
merger, acquisition or like transaction that does not result or involve a Change
in Control of the Company.   C.   The Board has also determined that it is in
the best interests of the shareholders to promote stability among key officers
and employees, particularly during the period leading up to and after a merger,
acquisition or like transaction.   D.   Employee and the Company may enter into
a Change in Control Termination Agreement which protects Employee in the
circumstances of a termination of employment following a Change in Control of
the Company. If an event (or a series of events) creates an entitlement under
both the Change in Control Termination Agreement and this Agreement, the
Employee will not be entitled to be paid benefits under both this Agreement and
the Change in Control Termination Agreement but will be entitled to a benefit
under this Agreement or under the Change in Control Termination Agreement,
whichever produces the largest after-tax benefit to the Employee.

          IN CONSIDERATION OF THE FOREGOING, the mutual covenants hereinafter
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the Company and Employee agree as follows:

1.   Duties of Employee. In exchange for the compensation and benefits described
in this Agreement, the Employee agrees to discharge the obligations described in
paragraph 9 and, consistent with his or her duties to shareholders and other
legal obligations, Employee shall support the position of the Board and the
Company’s senior management and shall take any action reasonably requested by
the Board and the Company’s senior management with respect to any merger,
acquisition or like transaction not involving a Change in Control of the
Company. The Employee agrees (on his/her own behalf and in behalf of his/her
heirs, assigns and beneficiaries) that the compensation and benefits described
in this Agreement are adequate consideration for the obligations assumed in this
Agreement.

 



--------------------------------------------------------------------------------



 



2.   Displacement and Change in Control.

  (a)   The term “Displacement” shall mean a merger, acquisition or like
transaction where no Change in Control of the Company has occurred.     (b)  
The term “Change in Control” shall mean the occurrence of the earliest to occur
of any one of the following events on or after the Effective Date and while in
the employ of the Company or any Subsidiary (as defined below) before a Change
in Control or, after a Change in Control, the Change Entity or any Related
Entity (each as defined below), and shall occur on the date that:

  (i)   The individuals who, on April 19, 2000, constituted the Board (the
“Incumbent Directors”) are replaced during any 12-month period by directors
whose appointment or election was not endorsed by a majority of the members of
the Incumbent Board before the date of appointment or election;     (ii)   Any
“person” (as such term is defined in Section 409A of the Internal Revenue Code
of 1986, as amended (“Code”)) or more than one person acting as a “group” (as
such term is defined in Section 409A of the Code) acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50% of the total fair market value or total voting power of the stock
of the Company;     (iii)   Any “person” (as such term is defined in
Section 409A of the Code) or more than one person acting as a “group” (as such
term is defined in Section 409A of the Code) acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Company possessing 30% or more of
the total voting power of the stock of the Company; provided, however, that the
event described in this paragraph (iii) shall not be deemed to be a Change in
Control for purposes of this paragraph (iii) by virtue of any of the following
acquisitions:

  (u)   by the Company or any entity related to the Company through common
ownership as determined under Sections 414 or 1563 of the Code (a “Subsidiary”);
    (v)   by or through any employee benefit plan sponsored or maintained by the
Company or any Subsidiary and described (or intended to be described) in Section
401(a) of the Code;     (w)   directly through an equity compensation plan
maintained by the Company or any Subsidiary, including a program described in
Section 423 of the Code;     (x)   by any underwriter temporarily holding
securities pursuant to an offering of such securities;     (y)   by any entity
or “person” (including a “group” as contemplated by Sections 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934 (“Exchange Act”))

 



--------------------------------------------------------------------------------



 



      with respect to which that acquirer has filed SEC Schedule 13G indicating
that the securities were not acquired and are not held for the purpose of or
with the effect of changing or influencing, directly or indirectly, the
Company’s management or policies (regardless of whether such acquisition of
securities is considered to constitute the acquisition of control under the Bank
Holding Company Act of 1956 pursuant to Regulation Y promulgated thereunder),
unless and until that entity or person files SEC Schedule 13D, at which point
this exception will not apply to outstanding securities eligible to vote for the
election of the Board (“Company Voting Securities”), including those previously
subject to an SEC Schedule 13G filing; or
 
      (z)   pursuant to a Non-Control Transaction (as defined in subparagraph
(iv)).

  (iv)   The date of the consummation of a merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
any of its Subsidiaries that requires the approval of the Company’s
shareholders, whether with respect to such transaction or the issuance of
securities in connection with the transaction (a “Business Combination”) that
results in an event described in subparagraphs (i), (ii) or (iii) or (vi),
unless immediately following such Business Combination:

  (y)   more than 50% of the total voting power of (I) the corporation resulting
from such Business Combination (the “Surviving Entity”), or (II) if applicable,
the ultimate parent corporation that directly or indirectly has beneficial
ownership of 100% of the voting securities eligible to elect directors (“Total
Voting Power”) of the Surviving Entity (the “Parent Entity”), is represented by
Company Voting Securities that were outstanding immediately prior to such
Business Combination (or, if applicable, shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination; and     (z)   at least a majority
of the members of the board of directors of the Parent Entity (or, if there is
no Parent Entity, the Surviving Entity) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination

      Any Business Combination which satisfies all of the criteria specified in
(iv)(A) and (iv)(B) shall be deemed to be a “Non-Control Transaction”);

  (v)   The date that the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company resulting in any of the events
described in subparagraphs (i), (ii) or (iii) or (vi); or

 



--------------------------------------------------------------------------------



 



  (vi)   The date that any one person (as defined in Section 409A of the Code)
or more than one person acting as a group (as defined in Section 409A of the
Code), acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all assets of the Company immediately
before such acquisition or acquisitions; provided, however, that for purposes of
determining whether a Change in Control has occurred pursuant to this
subparagraph (vi), any transfer described in Treasury Regulation
§1.409A-3(i)(5)(vii)(B) shall be disregarded.

      The foregoing definition of Change in Control shall be construed
consistent with the definition of “change in control event” in Section 409A of
the Code.         Notwithstanding the foregoing, a Change in Control of the
Company shall not be deemed to occur solely because any person or group acquires
beneficial ownership of more than 30% of the Company Voting Securities as a
result of the acquisition of Company Voting Securities by the Company which
reduces the number of Company Voting Securities outstanding; provided, that if
within the 12-month period after such acquisition by the Company such person or
persons becomes the beneficial owner of additional Company Voting Securities
that increases the percentage of outstanding Company Voting Securities
beneficially owned by such person or persons by more than one percent, a Change
in Control of the Company shall then occur.

    For purposes of this Agreement, the entity resulting from a Displacement
(including, if appropriate, the Company) or succeeding to the Company’s interest
in connection with a Displacement is referred to as the “Displacement Entity.”  
    If more than one event that constitutes a Displacement occurs during a
Protection Period, the Employee shall be entitled to the amount that equals the
largest after-tax amount generated by any of the Displacements.       If one or
more events generate a payment under both this Agreement and the Change in
Control Termination Agreement, the Employee will be entitled only to the benefit
described in this Agreement or in the Change in Control Termination Agreement,
whichever provides the highest after-tax value to the Employee, but will not be
entitled to amounts under both agreements.       Notwithstanding any other
provision of this Agreement, the Employee will not be entitled to any amount
under this Agreement if he/she acted in concert with any person or group (as
defined above) to effect a Displacement, other than at the specific direction of
the Board and in his/her capacity as an employee of the Company or any
Subsidiary.   3.   Company’s Right to Terminate. The entity with which the
Employee has a direct employment relationship (“Employer”) may terminate the
Employee’s employment at any time during the term of this Agreement, subject to
the terms of this Agreement and the obligation to provide the amounts stated
herein if due. For purposes of this Agreement, any reference to the Employee’s
“termination” or

 



--------------------------------------------------------------------------------



 



    “termination of employment” (or any form thereof) shall mean the Employee’s
“separation from service”, within the meaning of Section 409A of the Code, from
the Employer and all entities that, along with the Employer would be treated as
a single employer under Sections 414(b) and (c) of the Code.
 
    4.   Termination in Connection With a Displacement. In the event of a
termination of employment from the Company or any Subsidiary after a
Displacement, the Displacement Entity or any Related Entity (including an
involuntary termination while the employee is absent from active employment
pending determination of Disability under the procedures described in paragraph
4(a)) within the period beginning on the date of the Displacement, even if that
period begins before the Effective Date, and ending on the last day of the
number of calendar months specified in Item 10 on Exhibit A beginning coincident
with or immediately after a Displacement (the “Protection Period”), the Employee
shall be entitled to the benefits provided in paragraph 6 unless such
termination is because of the Employee’s death or determination of Disability
(as described in paragraph 4(a)), for Cause, or by the Employee other than for
Good Reason (as defined below).

  (a)   Disability. The term “Disability” shall mean termination because of
Total and Permanent Disability as defined in the Long-Term Disability Plan in
effect at any time during the Protection Period in which the Employee is or was
participating when the condition began (or, if the Employee is or was not
participating in a Long-Term Disability Plan when the condition begins, as
defined under any long-term disability program in effect at any time during the
Protection Period). If the Employee is deemed Disabled, his date of termination
will be the end of any period prescribed under the long-term disability plan for
determining eligibility for long term disability benefits and any termination
occurring before that date will not be a termination for Disability. Also, any
adjustment to the Employee’s compensation, job duties or other circumstances of
employment during the period his Disability is being established will not
constitute a basis for “Good Reason” under paragraph 4(c).     (b)   Cause. The
term “Cause” shall mean one or more of the following acts of the Employee:

  (i)   any act of fraud, intentional misrepresentation, embezzlement,
misappropriation or conversion by the Employee of the assets or business
opportunities of the Company or any Subsidiary before a Displacement or, after a
Displacement, the Displacement Entity or any entity related through common
ownership (as determined under Sections 414 and 1563 of the Code) to the
Displacement Entity (“Related Entity”);     (ii)   conviction of the Employee of
(or plea by the Employee of guilty to) a felony (or a misdemeanor that
originally was charged as a felony but was reduced to a misdemeanor as part of a
plea bargain) or intentional and repeated violations by the Employee of the
Employer’s written policies or procedures;     (iii)   disclosure, other than
through mere inadvertence, to unauthorized persons of any Confidential
Information (as defined below);

 



--------------------------------------------------------------------------------



 



  (iv)   intentional breach of any contract with or violation of any legal
obligation owed to the Company or any Subsidiary before a Displacement or, after
a Displacement, the Displacement Entity or any Related Entity;     (v)  
dishonesty relating to the duties owed by the Employee to the Company or any
Subsidiary before a Displacement or, after a Displacement, the Displacement
Entity or any Related Entity;     (vi)   the Employee’s (x) willful and
continued refusal to substantially perform assigned duties (other than any
refusal resulting from sickness or illness or while suffering from an incapacity
due to physical or mental illness, including a condition that does or may result
in a Disability, or attributable to an event that constitutes Good Reason, as
defined in paragraph (c)), (y) willful engagement in gross misconduct materially
and demonstrably injurious to the Company or any Subsidiary before a
Displacement or, after a Displacement, the Displacement Entity or any Related
Entity or (z) breach of any term of this Agreement; or     (vii)   any
intentional cooperation with any party attempting to effect a Displacement
unless (y) the Board has approved or ratified that action before the
Displacement or (z) that cooperation is required by law.

      However, Cause will not arise solely because the Employee is absent from
active employment during periods of vacation, consistent with the Employer’s
applicable vacation policy, sickness or illness or while suffering from an
incapacity due to physical or mental illness, including a condition that does or
may result in a Disability or other period of absence initiated by the Employee
and approved by the Employer.         The term “Confidential Information” shall
mean any and all information (other than information in the public domain)
related to the Company’s, any Subsidiary’s, the Displacement Entity’s or any
Related Entity’s business, including all processes, inventions, trade secrets,
computer programs, technical data, drawings or designs, information concerning
pricing and pricing policies, marketing techniques, plans and forecasts, new
product information, information concerning methods and manner of operations and
information relating to the identity and location of all past, present and
prospective customers and suppliers.     (c)   Good Reason. The term “Good
Reason” shall mean any of the following to which the Employee has not consented
in writing:

  (i)   at any time during the Protection Period, any breach of this Agreement
(including breach of the commitments undertaken under paragraph 9(d) of any
nature whatsoever) by or on behalf of the Company or any Subsidiary before a
Displacement or, after a Displacement, the Displacement Entity or any Related
Entity;     (ii)   at any time during the Protection Period, a reduction in the
Employee’s title, duties, responsibilities or status, as compared to either (y)
the Employee’s title, duties,

 



--------------------------------------------------------------------------------



 



      responsibilities or status immediately before the beginning of the
Protection Period or (z) any enhanced or increased title, duties,
responsibilities or status assigned to the Employee during the Protection
Period;
 
      (iii)   at any time during the Protection Period, the permanent assignment
to the Employee of duties that are inconsistent with (y) the Employee’s office
immediately before the beginning of the Protection Period or (z) any more senior
office to which the Employee is promoted during the Protection Period;     (iv)
  during any calendar year ending during the Protection Period (or any
fractional calendar year ending within the Protection Period), a 15% (or larger)
reduction (other than a reduction that is attributable to any termination for
death, after reaching age 65 (but only if the Employee is then entitled to an
immediate, unreduced benefit under a deferred compensation plan described in
Section 401(a) of the Code), Disability or Cause, voluntary termination by the
Employee other than for Good Reason or for any period of temporary absence
protected by law or initiated by the Employee and approved by the Employer) in
the aggregate value of the highest of the Employee’s total compensation for the
calendar year ending before the Date of Termination (including base salary, cash
bonus potential, the value of employee benefits, other than value associated
solely with the performance of investments the Employee controls, and fringe
benefits but excluding compensation attributable to the exercise or liquidation
of stock options) or, if higher, the Employee’s total compensation for the last
calendar year ending before the beginning of the Protection Period (including
base salary, cash bonus potential, the value of employee benefits, other than
value associated solely with the performance of investments the Employee
controls, and fringe benefits) but, in both cases, determined without regard to
any amounts, paid or payable, under paragraphs 6, 7, 8 and 11;     (v)   at any
time during the Protection Period, a requirement that the Employee relocate to a
principal office or worksite (or accept indefinite assignment) to a location
more than 50 miles distant from (y) the principal office or worksite to which
the Employee was assigned immediately before the beginning of the Protection
Period or (z) any location to which the Employee agreed, in writing, to be
assigned after a Displacement;     (vi)   at any time during the Protection
Period, the imposition on the Employee of business travel obligations
substantially greater than the Employee’s business travel obligations during the
12-consecutive-calendar-month period ending immediately before the beginning of
the Protection Period but determined without regard to any special business
travel obligations associated with activities relating to the Displacement;    
(vii)   at any time during the Protection Period, the Employer’s (u) failure to
continue in effect any material fringe benefit or compensation plan, retirement
or deferred compensation plan, life insurance plan, health and accident plan,
sick pay plan or disability plan in which the Employee is participating (or was
eligible to participate) immediately before the beginning of the Protection
Period, (v) modification of any of the plans or programs

 



--------------------------------------------------------------------------------



 



      just described that adversely affects the potential value of the
Employee’s benefits under those plans (other than value associated solely with
the performance of investments the Employee controls) or (w) failure to provide
the Employee, after a Displacement, with the same number of paid vacation days
to which the Employee is or becomes entitled at or anytime during the Protection
Period under the terms of the Employer’s vacation policy or program. However,
Good Reason will not arise under this subsection solely because (x) the Company
or any Subsidiary before a Displacement or, after a Displacement, the
Displacement Entity or any Related Entity terminates or modifies any such
program during the Protection Period solely to comply with applicable law but
only to the extent required to meet applicable legal standards, (y) a plan or
benefit program expires under self-executing terms contained in that plan or
benefit program before the Displacement or (z) the Company or any Subsidiary
before a Displacement or, after a Displacement, the Displacement Entity or any
Related Entity replaces a plan or program with a successor plan or program of
equal or equivalent value to the Employee;
 
      (viii)   for the duration of any period of any absence from active
employment that begins or continues at any time during the Protection Period,
failure to provide or continue for the Employee any benefits (including
disability benefits) available to employees who are absent from active
employment (including because of disability) under programs maintained by the
Company, the Displacement Entity or any Related Entity on the date the absence
(including disability) begins;     (ix)   during the Protection Period, the
Employee is unable to perform normally assigned duties because of a physical or
mental condition and before his/her Disability is established under paragraph
4(a), the Company or any Subsidiary before a Displacement or, after a
Displacement, the Displacement Entity or any Related Entity terminates the
Employee before the end of the Disability determination period described in
paragraph 4(a);     (x)   during the Protection Period, the Company or any
Subsidiary before a Displacement or, after a Displacement, the Displacement
Entity or any Related Entity unsuccessfully attempts to terminate the Employee
for Cause, in which case the Effective Period will not end earlier than 60 days
after the conclusion of the Employer’s unsuccessful attempt to terminate the
Employee for Cause;     (xi)   during the Protection Period, the Employer
attempts to amend or terminate this Agreement without regard to the procedures
described in paragraphs 10 or 13;     (xii)   failure at any time to obtain an
assumption of the Company’s or any Subsidiary’s, before a Displacement, or,
after a Displacement, the Displacement Entity’s or any Related Entity’s
obligations under this Agreement by any successor to any of them, regardless of
whether such entity becomes a successor to the Company or any Subsidiary, before
a Displacement, or, after a Displacement, the Displacement Entity or any Related
Entity as a result of a merger, consolidation, sale of assets or any other form
of reorganization; or

 



--------------------------------------------------------------------------------



 



      (xiii) termination of employment which is not effected pursuant to a
Notice of Termination satisfying the requirements of
         paragraph 5 herein.

5.   Notice of Termination. Any purported termination of the Employee’s
employment shall be communicated by a written Notice of Termination to the other
party delivered no later than 60 days after the Employee, in the case of Good
Reason, or, in other cases, the Change Entity and any Related Entity, knows or
with reasonable diligence should have known of the event constituting Good
Reason, Cause or Disability. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provisions in this Agreement relied upon, shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Employee’s employment under the provisions so indicated and shall specify a
“Date of Termination”, which shall be the date of the Employee’s termination of
employment.

6.   Compensation and Benefits Upon Termination.

  (a)   If a Displacement has occurred and during the Protection Period the
Employee’s employment is terminated (i) by the Employer other than for Cause,
Disability or death, or (ii) by the Employee for Good Reason, the Employee shall
be entitled to (and each of the Displacement Entity and all Related Entities
shall be jointly liable for) the compensation and benefits provided in
subparagraph (c) below.     (b)   The compensation described in subparagraphs
(c)(i), (c)(ii) and (c)(iii) shall be paid by the Displacement Entity or the
Employer (or jointly by them) to the Employee in a single lump sum cash payment
on or before the fifth business day following the effective Date of Termination.
The compensation and benefits described in subparagraphs (c)(iv), (c)(v),
(c)(vi) and (c)(vii) will be paid as provided in those subparagraphs.     (c)  
The compensation and benefits payable to an Employee pursuant to this paragraph
6 shall be as follows:

  (i)   Base Salary to Date of Termination. The Employee’s full base salary
through the Date of Termination.     (ii)   Base Salary. An amount equal to the
Employee’s annual base salary (at the highest annualized rate in effect at any
time during the Protection Period) multiplied by the number indicated in
Item 6(c)(ii) on Exhibit A, which Exhibit is attached hereto and incorporated by
reference herein.     (iii)   Incentive Compensation. An amount equal to (y) the
value of the incentive compensation payment the Employee would receive if payout
was made at the “target” percentage for the Employee under the Company’s
Executive Incentive Plan (and/or any analogous plan adopted after the date of
this Agreement) for the year of the Employee’s Date of Termination (or any
higher percentage based on objective criteria specified in the Executive
Incentive Compensation Plan for the year in which the Date of Termination occurs
and/or any analogous plan adopted after the date of this Agreement that the

 



--------------------------------------------------------------------------------



 



      Employee has achieved before the Date of Termination) or, if higher, the
value of the incentive compensation payment the Employee received under the
Company’s Executive Incentive Plan (and/or any analogous plan adopted after the
date of this Agreement) at any time during the Protection Period multiplied by
(z) the number indicated in Item 6(c)(iii) on Exhibit A.
 
      (iv)   Stock Plans. The Employee’s outstanding stock options and other
stock, phantom stock, stock appreciation rights or similar arrangements in which
he/she participates, whether issued before, in connection with or after the
Displacement will be fully vested and exercisable and settled in accordance with
the terms of the applicable plan or plans. Notwithstanding any provisions to the
effect that rights terminate upon termination of employment, the Employee (or
his/her beneficiary) shall be given the remaining period provided in the grant
(determined without regard to the Employee’s termination), to realize or
exercise all rights or options provided under such plans with respect to any
stock option, and other stock, phantom stock, stock appreciation rights or
similar grants.     (v)   Medical Benefits and Life Insurance. The Employer or
the Displacement Entity shall maintain in full force and effect for the
Employee’s (and for his/her family if family coverage is then in effect)
continued benefit until the earlier of the number of months listed in
Item 6(c)(v) on Exhibit A after the Date of Termination, or the end of the
calendar month in which the Employee reaches the age of 67, all medical
insurance (including health care, dental, vision and prescription drug
insurance), life insurance, and accidental death and dismemberment insurance
including conversion rights (collectively “Welfare Benefits”), with coverage and
limits, separately for each Welfare Benefit and in the aggregate, identical to
those in effect with respect to the Employee (including family coverage if
family coverage is then in effect), immediately before the Date of Termination
or, if higher (both separately and in the aggregate) at any time during the
Protection Period. If the Employer or the Displacement Entity is unable to
provide some or all of the Welfare Benefits through its insured program for the
duration of the period described in the first sentence of this paragraph, the
Employer or the Displacement Entity will distribute to the Employee a lump sum
cash amount equal to the highest aggregate premium amount paid during the
Protection Period with respect to the Welfare Benefit it is unable to provide
through its insured programs multiplied by the number of whole and fractional
premium periods for which it is unable to provide this coverage through its
insured program, plus an additional amount equal to the Premium Tax Obligation
(as defined below). If the Employee is a participant in the Company’s Executive
Committee Life Insurance Program (and/or any analogous plan adopted after the
date of this Agreement) on the Date of Termination, the Displacement Entity
and/or the Employer shall pay the premium for the Employee on such insurance for
a period ending the earlier of the number of months listed in Item 6(c)(v) on
Exhibit A after the Date of Termination, or the calendar month in which the
Employee reaches the age of 67, plus an additional amount to the Employee equal
to the Premium Tax Obligation. For the sole purpose of determining the
Employee’s eligibility to participate in the Company’s

 



--------------------------------------------------------------------------------



 



      Welfare Benefit programs, the Employee shall be considered to be on a paid
leave of absence as long as he/she is receiving benefits under this Agreement.

      The term “Premium Tax Obligation” shall mean an additional cash amount
equal to all applicable federal, state and local, income, wage, employment and
excise taxes (including those imposable under Code § 4999) so that, after
payment of all taxes due on the cash payments described in this subparagraph
(c)(v) (i.e., the cash equivalent of the premiums needed to provide the Welfare
Benefits the Displacement Entity and/or the Company are unable to provide
through their insured programs), the Employee will retain cash equal to the
highest aggregate premium amount paid during the Protection Period with respect
to the Welfare Benefit it is unable to provide through its insured programs
multiplied by the number of whole and fractional premium periods for which it is
unable to provide this coverage through its insured program.        
Notwithstanding the foregoing, (A) any amounts or benefits that will be paid or
provided under this subparagraph with respect to health or dental coverage after
completion of the time period described in Treasury Regulation
§1.409A-1(b)(9)(v)(B) and (B) any other amounts or benefits that will be paid or
provided under this subparagraph shall be subject to the following requirements:
(1) the amount of expenses eligible for reimbursement or benefits provided
during any taxable year of the Employee may not affect the expenses eligible for
reimbursement or benefits to be provided in any other taxable year of the
Employee; (2) any reimbursement of an eligible expense shall be made on or
before the last day of the taxable year of the Employee following the taxable
year of the Employee in which the expense was incurred; and (3) the right to
such reimbursement or benefit may not be subject to liquidation or exchange for
another benefit.

  (vi)   Supplemental Executive Retirement Plan. The following shall apply for
purposes of calculating the Employee’s benefits, if applicable, under the
FirstMerit Corporation 2008 Supplemental Executive Retirement Plan effective as
of January 1, 2008, and as maybe amended from time to time (“SERP”):

  (y)   the vested portion of the Employee’s Account (as defined in Section 5.01
of the SERP) shall be increased by the amount of contributions described in
Section 3.01 of the SERP that the Employee would have received had the Employee
remained a Participant (as defined in the SERP) for an additional 2 Plan Years
(as defined in the SERP); and     (z)   the Employee’s “Compensation” for
purposes of the SERP shall be deemed to be equal to the total of the highest
monthly base salary and bonus compensation earned by the Employee for any
12 month period during the 24 month period immediately preceding the Change in
Control and the value of the incentive compensation payment the Employee would
receive if payout was made at the “target” percentage for the Employee under the
Company’s Executive Incentive Plan (and/or any analogous plan adopted after the
date of this Agreement) in the

 



--------------------------------------------------------------------------------



 



      year of Employee’s Date of Termination (or any higher percentage based on
objective criteria specified in the Incentive Compensation Plan for the year in
which the Date of Termination occurs and/or any analogous plan adopted after the
date of this Agreement) that the Employee has achieved before the Effective Date
of Termination in the year of Employee’s Date of Termination.

      The terms of this subparagraph (vi) shall apply only if Employee is a
participant in the SERP, and shall supersede any contrary provisions of the SERP
and any membership agreement executed between the Company and the Employee in
connection with the Employee’s participation in the SERP, unless expressly
provided otherwise in such membership agreement. The Employee’s SERP benefit,
calculated using the provisions of subparagraphs (vi) (y) and (z) above, is
assumed to commence on the earliest date upon which the Employee is eligible to
retire and receive a benefit under the SERP.         If the SERP is terminated
and the Employee cites that termination as a basis for Good Reason termination,
the benefits due under this subparagraph will be calculated as if the SERP had
not been terminated. (vii) Outplacement Fees. For a period not to exceed one
year after the Date of Termination, the Displacement Entity, the Employer or any
Related Entity will pay directly to the provider the reasonable expenses
associated with outplacement training of the Employee by a professional
placement firm and in an amount not to exceed that listed as Item 6(c)(vii) on
Exhibit A.

  (d)   Notwithstanding anything in this Agreement to the contrary, if the
Employee is a “specified employee” (within the meaning of Section 409A of the
Code and as determined under the relevant entity’s policy for determining
specified employees), on the Employee’s date of termination and the Employee is
entitled to a payment and/or a benefit under this Agreement that is required to
be delayed pursuant to Section 409A(a)(2)(B)(i) of the Code, then such payment
or benefit, as the case may be, shall not be paid or provided (or begin to be
paid or provided) until the first business day of the seventh month following
the date of the Employee’s termination of employment (or, if earlier, the date
of the Employee’s death). The first payment that can be made to the Employee
following such postponement period shall include the cumulative amount of any
payments or benefits that could not be paid or provided during such postponement
period due to the application of Section 409A(a)(2)(B)(i) of the Code.

7.   Overall Limitation on Benefits. Notwithstanding any provision in this
Agreement to the contrary (other than paragraphs 6(c)(v), 8 and 11 which will
apply under the circumstances described in those paragraphs and below), if, as
of the date of the Displacement, the Displacement Entity (after consulting with
an independent accounting or compensation consulting company) ascertains that
the compensation and benefits provided to the Employee pursuant to or under this
Agreement (other than the Welfare Benefit Replacement Cost defined below and the
amounts described in paragraphs 8 and 11), either alone or when combined with
other compensation and benefits received by the Employee, would constitute
“parachute payments” within the meaning of Section 280G of the Code, or the
regulations adopted thereunder, then the compensation and benefits payable
pursuant to or under this Agreement (other than the Welfare Benefit Replacement
Cost and the amounts described in paragraphs 8 and 11)

 



--------------------------------------------------------------------------------



 



    shall be reduced to the extent necessary so that no portion thereof shall be
subject to the excise tax imposed by Section 4999 of the Code (“Excise Taxes”).
The Employee or any other party entitled to receive the compensation or benefits
hereunder may request a determination as to whether the compensation or benefit
would constitute a parachute payment and, if requested, such determination shall
be made by an independent accounting or compensation consulting company (other
than the entity described in the first sentence of this subparagraph) selected
by the Displacement Entity and approved by the party requesting such
determination, the fees of which will be borne solely by the Displacement
Entity. Any reduction required under this paragraph 7 shall be made consistent
with the requirements of Section 409A of the Code.

    If the Internal Revenue Service subsequently and finally decides that the
amount of the reduction applied under this paragraph 7 is not sufficient to
avoid the Excise Taxes on compensation and benefits (other than the Welfare
Benefit Replacement Cost and those amounts described in paragraphs 8 and 11),
the Employee will immediately remit an additional amount to the Displacement
Entity equal to the difference between the amount paid (other than the Welfare
Benefit Replacement Cost and those amounts described in paragraphs 8 and 11) and
the amount the Internal Revenue Service is necessary to avoid the Excise Taxes.
Also, the Employee agrees to promptly notify the Displacement Entity of an
assessment or inquiry from the Internal Revenue Service relating to payments
under this Agreement that would, if made final, result in imposition of an
Excise Tax and also agrees to cooperate with the Displacement Entity in
resisting any Excise Tax assessment. However, the Displacement Entity will have
complete control over resolution of any claim by the Internal Revenue Service
that might generate an Excise Tax (although it will have no dispositive power
over any other tax matter that may be subject to the same audit) and the Company
will bear all costs associated with that effort.       For purposes of this
paragraph 7, “Welfare Benefit Replacement Cost” equals the sum of the amount
required to enable the Employee to purchase the Welfare Benefits the
Displacement Entity and the Company are unable to provide through their insured
programs throughout the period described in paragraph 6(c)(v) plus the Premium
Tax Obligation. When applying the rules described in this paragraph 7, the
Welfare Benefit Replacement Cost and those amounts described in paragraphs 8 and
11 will be disregarded entirely and the calculation of any Excise Tax liability
(and, if appropriate, reduction of compensation and benefits to avoid any Excise
Tax liability) will be performed without reference to the Welfare Benefit
Replacement Cost and the amounts described in paragraphs 8 and 11.

8.   Legal, Etc. Fees. The Displacement Entity shall pay all reasonable legal,
accounting and actuarial fees and expenses incurred by the Employee in enforcing
any right or benefit provided by this Agreement. If it is subsequently
determined that payment of these fees are parachute payments, the Displacement
Entity or the Employer will fully gross-up the Employee for the income, wage,
employment and excise taxes associated with that payment so that, after all
applicable federal, state and local, income, wage, employment and excise taxes
(plus any assessed interest and penalties), the Employee will have incurred no
liability (either for these fees or the taxes just listed) with respect to the
matters encompassed in this paragraph. Any legal, accounting and actuarial fees
and expenses being reimbursed must relate to a claim brought during the lifetime
of the Employee or the duration of the Employee’s estate arising from the
alleged breach of any obligation of Employer under this Agreement and the
reimbursement or

 



--------------------------------------------------------------------------------



 



    payment is subject to the following: (a) the amount eligible for
reimbursement during any taxable year of the Employee or the Employee’s estate
may not affect the amount eligible for reimbursement in any other taxable year
of the Employee or the Employee’s estate; (b) any reimbursement must be made on
or before the last day of the Employee’s of the Employee’s estate’s taxable year
following the taxable year in which the cost was incurred; and (c) the right to
reimbursement for such costs may not be subject to liquidation or exchange for
another benefit. Any gross-up payment of taxes shall be made by the end of the
taxable year following the year in which the Employee of the Employee’s estate
remits the taxes being grossed-up.
 
    9.   Obligations. By signing this Agreement, the Employee agrees to be bound
by and to comply with the following restrictions, whether or not the Employee
also receives the compensation and benefits described in paragraph 6 (except as
otherwise provided in this paragraph 9):

  (a)   For a period of twelve (12) full calendar months after the Employee’s
employment terminates for any reason described in paragraph 6(a), he will not
directly or indirectly engage in, assist or have an active interest in (whether
as proprietor, partner, investor, shareholder, officer, director or any type of
principal whatsoever) or enter the employment of or act as agent for or adviser
or consultant to any person or entity who is (or is about to become) engaged in
any business that competes with the Company or in any national banking
association with deposits in excess of $5.0 billion anywhere in the state of
Ohio and in any county in Pennsylvania (or any other state) in which FirstMerit
has an office or branch on the date of termination. The Company and the Employee
expressly agree that a portion of the consideration described in paragraph 6 is
allocable to the non-competition covenant described in this paragraph 9(a) and
that the amount so allocated shall reduce the amount of any “parachute payment”
(within the meaning of Section 280G of the Code) to which the Employee may be
entitled under this Agreement. Notwithstanding the foregoing, to the extent that
any applicable law prohibits allocation of all or any portion of the
consideration described in this paragraph 6 to the non-competition covenant
described in this Paragraph 9(a) such that the amount so allocated reduces the
amount of any parachute payment to which the Executive may be entitled under
this Agreement, the non-competition covenant described in this Section 9(a)
shall not apply to the Employee.     (b)   If any “person” (as used in paragraph
2(b)) initiates a tender or exchange offer, distributes proxy materials to the
Company’s shareholders or takes other steps to effect, or that may result in, a
Displacement, the Employee agrees not to terminate employment voluntarily during
the pendency of that activity (other than by reason of termination after
reaching retirement age or Disability or for Good Reason) and to continue to
serve as a full-time employee until those efforts are abandoned, that activity
is terminated or until a Displacement has occurred.     (c)   Except as
otherwise required by applicable law, Employee expressly agrees to keep and
maintain Confidential Information (as defined in paragraph 4(b)) confidential
and not, at any time during or subsequent to the Employee’s employment, to use
any Confidential Information for Employee’s own benefit or to divulge, disclose
or communicate any Confidential Information to any person or entity in any
manner except (i) to employees or agents of the Company, any Subsidiary, the
Displacement Entity and any Related Entity that need the Confidential

 



--------------------------------------------------------------------------------



 



      Information to perform their duties on behalf of the Company, any
Subsidiary, the Displacement Entity and any Related Entity, (ii) in the
performance of Employee’s duties, (iii) as a necessary (and only to the extent
necessary) part of any undertaking by the Employee to enforce the Employee’s
rights under this Agreement or (iv) pursuant to a subpoena. Employee also agrees
to notify the Company, before a Displacement and, after a Displacement, the
Displacement Entity promptly of any circumstance Employee believes may legally
compel the disclosure of Confidential Information and to give this notice before
disclosing any Confidential Information.
 
      (d)   The Employee agrees that during and after employment and without
additional compensation (other than reimbursement for reasonable associated
expenses, which shall be made consistent with the Employer’s normal policy
relating to the reimbursement of expenses) to cooperate with the Company, any
Subsidiary, the Displacement Entity and any Related Entity in the following
areas:

  (i)   the Employee agrees (w) to be reasonably available to answer questions
for the Company’s, any Subsidiary’s, the Displacement Entity’s and any Related
Entity’s officers regarding any matter, project, initiative or effort for which
the Employee was responsible while employed by the Employer and (x) to cooperate
with the Company, any Subsidiary, the Displacement Entity and any Related Entity
during the course of all third-party proceedings arising out of the Company’s,
any Subsidiary’s, the Displacement Entity’s or any Related Entity’s business
about which the Employee has knowledge or information. For purposes of this
Agreement, (y) “proceedings” includes internal investigations, administrative
investigations or proceedings and lawsuits (including pre-trial discovery and
trial testimony) and (z) “cooperation” includes the Employee’s being reasonably
available for interviews, meetings, depositions, hearings and/or trials without
the need for subpoena or assurances by the Company, any Subsidiary, the
Displacement Entity or any Related Entity providing any and all documents in the
Employee’s possession that relate to the proceeding and providing assistance in
locating any and all relevant notes and/or documents.     (ii)   unless
compelled to do so by lawfully-served subpoena or court order, the Employee
agrees not to communicate with, or give statements or testimony to, any attorney
representing an interest opposed to the Company’s, any Subsidiary’s, the
Displacement Entity’s or any Related Entity’s interest (“Opposing Attorney”),
Opposing Attorney’s representative (including private investigators) or current
or former employee relating to any matter (including pending or threatened
lawsuits or administrative investigations) about which the Employee has
knowledge or information (other than knowledge or information that is not
Confidential Information as defined in paragraph 4(b)) as a result of employment
with the Company, any Subsidiary, the Displacement Entity or any Related Entity.
The Employee also agrees to notify the Employer after being contacted by a third
party or receiving a subpoena or court order to appear and testify with respect
to any matter that may include a claim opposed to the Company’s, any
Subsidiary’s, the Displacement Entity’s or any Related Entity’s interest.
However, this subsection will not

 



--------------------------------------------------------------------------------



 



      apply to any effort undertaken by the Employee to enforce the Employee’s
rights under this Agreement but only to the extent necessary for that purpose.
 
      (iii)   the Employee agrees not to communicate with, or give statements
to, any member of the media (including print, television or radio media)
relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which the Employee has knowledge or
information (other than knowledge or information that is not Confidential
Information as defined in paragraph 4(b)) as a result of employment with the
Company, before a Displacement, or, after a Displacement, the Displacement
Entity immediately after being contacted by any member of the media with respect
to any matter affected by this section.

  (e)   The Employee, the Company, any Subsidiary, the Displacement Entity and
any Related Entity agree that none will make any disparaging remarks about the
others. However, this restriction will not preclude (i) remarks by any employee
made in the normal course of business, (ii) remarks by the Employee that are
required to discharge the Employee’s regular duties or other duties described in
this Agreement, (iii) the Company, any Subsidiary, the Displacement Entity or
any Related Entity from making (or eliciting from any person) disparaging
remarks about the Employee concerning any conduct that may lead to a termination
for Cause (including initiating an inquiry or investigation that may result in a
termination for Cause), but only to the extent reasonably necessary to
investigate the Employee’s conduct and to protect the Company’s, any
Subsidiary’s, the Displacement Entity’s and any Related Entity’s interests or
(iv) any remarks made by any party that are necessary (but only to the extent
necessary) to resolve any dispute arising under this Agreement and that are made
solely in the context of proceeding undertaken pursuant to paragraph 11.     (f)
  If the Employee breaches any obligation described in this Agreement:

  (i)   If that breach occurs before a Displacement, this Agreement will
terminate as of the date of the breach, even if the fact of the breach becomes
apparent at a later date and no amounts will be due under this Agreement;    
(ii)   If that breach occurs after a Displacement but before the Employee has
terminated, this Agreement will terminate as of the date of the breach, even if
the fact of the breach becomes apparent at a later date, and no amounts will be
due under this Agreement; or     (iii)   If that breach occurs after a
Displacement and after the Employee terminates employment, (y) the Displacement
Entity will be entitled to treat the Employee as having terminated for Cause and
(z) Employee will repay the amounts already received in paragraph 6 plus
interest calculated with reference to the mid-term applicable federal rate [as
defined in Section 1274(d) of the Code] for January 1 of each calendar year,
compounded annually until paid and will be entitled to no further amounts under
this Agreement.

 



--------------------------------------------------------------------------------



 



10.   Term of Agreement. The Term of this Agreement shall be from the Effective
Date through the last day of the calendar month which is the number of months
listed in Item 10 on Exhibit A beginning after a Displacement. Nevertheless,
this Agreement will terminate on the earliest of the following to occur:

  (a)   Except as provided in paragraph 6, the Employee’s employment with the
Company or any Subsidiary, before a Displacement, or, after a Displacement, the
Displacement Entity or any Related Entity terminates before the beginning of the
Protection Period;     (b)   Before the beginning of a Protection Period, the
Employee is reassigned to a more junior position than that held on the date of
this Agreement; however, if the more junior position is in an employee
classification, the majority of whose members have displacement agreements (or
analogous agreements, other than a Change in Control Termination Agreement),
this Agreement will remain in effect, although benefit levels will automatically
be adjusted to the level established under those agreements;     (c)   The
Employee mutually agrees, in writing, to terminate this Agreement, whether or
not it is replaced with a similar agreement;     (d)   The Company notifies the
Employee, in writing, that the Agreement is to terminate at the end of its then
current term. To be effective, however, this written notice (i) must be given no
later than 60 consecutive calendar days before the end of the then current term
but (ii) may never be effective during a Protection Period, although a notice of
termination of this Agreement given during the portion of the Protection Period
before a Displacement may be effective if a Displacement does not occur; or    
(e)   All payments due under this Agreement have been fully paid.

    However this Agreement will not terminate if, before the beginning of or
during a Protection Period, the Employee is reassigned to a more senior position
than that held on the date of this Agreement. In this case, the Agreement will
remain in effect, although the benefit levels will automatically be adjusted to
the level established for other employees assigned to that classification or, if
there is no other employee in that classification, to the highest level in
effect under this Agreement.   11.   Dispute Resolution. Any disagreement
concerning the calculation of any payment due under this Agreement that is not
resolved by agreement between the parties (or by the independent accounting or
compensation consulting company described in paragraph 7 with reference to
matters described in that paragraph) or other dispute or controversy arising out
of or relating to this Agreement that is not resolved by agreement between the
parties, including the basis on which the Employee’s employment is terminated,
will be resolved by arbitration in accordance with the rules of the American
Arbitration Association. The award of the arbitrator will be final, conclusive
and nonappealable and judgment upon the award rendered by the arbitrator may be
entered in any court having competent jurisdiction. The arbitrator must be an
arbitrator qualified to serve in accordance with the rules of the American
Arbitration Association and one who is approved by the Company, before a
Displacement, or, after a Displacement, the Displacement Entity and the
Employee. If the Employee and the Company, before a

 



--------------------------------------------------------------------------------



 



    Displacement, or, after a Displacement, the Displacement Entity fail to
agree on an arbitrator, each must designate a person qualified to serve as an
arbitrator in accordance with the rules of the American Arbitration Association
and these persons will select the arbitrator from among those persons qualified
to serve in accordance with the rules of the American Arbitration Association.
Any arbitration relating to this Agreement will be held in Summit County, Ohio
(or other geographical area acceptable to the parties).
 
        The Company, before a Displacement, or, after a Displacement, the
Displacement Entity or any Related Entity will bear all reasonable costs
associated with any dispute arising under this Agreement, including reasonable
accounting and legal fees incurred by the Employee in connection with the
arbitration proceedings just described. If it is subsequently determined that
payment of these costs are parachute payments, the Company, before a
Displacement, or, after a Displacement, the Displacement Entity will fully
gross-up the Employee for the income, wage, employment and excise taxes
associated with that payment so that, after all applicable federal, state and
local, income, wage, employment and excise taxes (plus any assessed interest and
penalties), the Employee will have incurred no liability (either for these fees
or the taxes just listed) with respect to the matters encompassed in this
paragraph 11. The treatment of payments or reimbursements and gross-ups pursuant
to this paragraph are described in paragraph 8.       If otherwise due, payments
not being contested under the procedures described in this paragraph will not be
deferred during the pendency of procedures described in this paragraph.       If
the arbitrator decides, at the conclusion of the arbitration proceedings
described in this paragraph, that the Company, before a Displacement, or, after
a Displacement, the Displacement Entity has understated the amount due under
this Agreement, the Company, before a Displacement, or, after a Displacement,
the Displacement Entity will, subject to application of paragraph 7 to the
aggregate of the amount initially paid under paragraph 6 and the additional
award, pay the additional amount, if any, to the Employee within 30 days after
the date of the award along with interest calculated at the interest rate
prescribed by the arbitrator. However, if, after application of paragraph 7 to
the arbitrator’s award, the net amount due to the Employee would not increase,
no amounts will be paid under this subsection, regardless of the arbitrator’s
award.   12.   Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, provided that all
notices to the Company or any Subsidiary, before a Displacement, or, after a
Displacement, the Displacement Entity, the Employer or any Related Entity shall
be directed to the attention of the President of the Company with a copy to the
Secretary of the Company, before a Displacement or, after a Displacement, to the
President of the Displacement Entity with a copy to the Secretary of the
Displacement Entity (or, in the case of the President, directed to the notice of
the Chairman of the Board of the Company, before a Displacement, or, after a
Displacement, to the Chairman of the board of directors of the Displacement
Entity with a copy to the Secretary of the Displacement Entity), or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt. If the last address given by the Employee is not current, the
Employer will use reasonable means to locate the Employee.

 



--------------------------------------------------------------------------------



 



13.   Miscellaneous.

  (a)   No provisions of this Agreement may be modified, waived, or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by the Employee and such officer as may be specifically designated by the Board
or the board of directors of the Displacement Entity. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar provisions or conditions at the same
or at any prior or subsequent time.     (b)   No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement; provided, however, that this Agreement shall not supersede or in any
way limit the rights, duties or obligations the Employee may have under any
other written agreement with the Company or any Subsidiary, the Displacement
Entity, the Employer or any Related Entity that are not inconsistent with the
terms of this Agreement.     (c)   Except as expressly provided in this
Agreement, the Employee’s right to receive the payments described in this
Agreement will not decrease the amount of, or otherwise adversely affect, any
other benefits payable to the Employee under any other plan, agreement or
arrangement.     (d)   The Employee is not required to mitigate the amount of
any payment described in this Agreement by seeking other employment or
otherwise, nor will the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation or benefits the Employee earns, or is
entitled to receive, in any capacity after termination or by reason of the
Employee’s receipt of or right to receive any retirement or other benefits
attributable to employment.     (e)   Except as expressly provided elsewhere in
this Agreement, the amount of any payment made under this Agreement will be
reduced by amounts the Employer is required to withhold in payment (or in
anticipation of payment) of any income, wage or employment taxes imposed on the
payment.     (f)   The right of an Employee or any other person to receive any
amount under this Agreement may not be assigned, transferred, pledged or
encumbered except by will or by applicable laws of descent and distribution. Any
attempt to assign, transfer, pledge or encumber any amount that is or may be
receivable under this Agreement will be null and void and of no legal effect.
However, this paragraph will not preclude payment under paragraph 13(g) of any
benefit to which a deceased Employee is entitled.     (g)   Subject to the
preceding subparagraph (f), this Agreement inures to the benefit of and may be
enforced by the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.     (h)
  If:

 



--------------------------------------------------------------------------------



 



  (i)   the Employee’s employment relationship shifts between the Company and
any Subsidiary before a Displacement or after a Displacement, between the
Displacement Entity and any Related Entity and there has been no intervening
termination, this Agreement will remain in full force and effect and for all
purposes of this Agreement, the Employee’s new employer will be substituted for
the Employee’s prior employer.     (ii)   the Employee’s employer is no longer a
Subsidiary, whether or not as part of a transaction that constitutes a
Displacement, this Agreement will remain in full force and effect. However, the
Employee will not be entitled to any amount under this Agreement on account of a
Displacement that solely affects the Company after that transfer and is not part
of the same transaction through which the employer stopped being a Subsidiary.

14.   Validity. The validity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws (other than the laws of conflict of laws) of the State
of Ohio.   15.   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original by all of which
together will constitute one and the same instrument.   16.   Section 409A of
the Code. This Agreement is intended to comply with the requirements of
Section 409A of the Code, and, to the maximum extent permitted by law, shall be
interpreted, construed and administered consistent with this intent. None of the
Company, the Employer, any Related Entity, the Change Entity, the Board or any
other person shall have liability in the event this Agreement fails to comply
with the requirements of Section 409A of the Code. Nothing in this Agreement
shall be construed as the guarantee of any particular tax treatment to the
Employee.

         IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the date above first written.

                  FirstMerit Corporation    
 
           
 
  By:        
 
     
 
Christopher J. Maurer,    
 
      Executive Vice President    
 
                Employee:    
 
                          (Signature)    
 
                          (Print Name)    

 



--------------------------------------------------------------------------------



 



FirstMerit Corporation
2009 Displacement Agreement

(Tier I/2008 SERP)
Exhibit A

     
Name of Executive:
  (print)
 
   
Item 6(c)(ii): Multiplied By:
  (insert number)
 
   
Item 6(c)(iii): Multiplied By:
  (insert number)
 
   
Item 6(c)(v):
  (insert number of months)
 
   
Item 6(c)(vii): Outplacement Fee:
  $[insert]
 
   
Item 10
  (insert number of months)

 